DATE 6/26/2015
                                                                                                             FILED IN
R




                                              NOTICE OF APPEALS                                       1st COURT OF APPEALS
                                            ASSIGNMENT OF COURT OF APPEALS                                HOUSTON, TEXAS
                                                                                                      6/26/2015 8:54:56 AM
TO:         1ST COURT OF APPEALS
                                                                                                      CHRISTOPHER A. PRINE
                                                                                                              Clerk

From:       Deputy Clerk: MICHELLE LOPEZ
            Chris Daniel, District Clerk
            Harris County, T E X A S



CAUSE: 2014-00393

VOLUME                       PAGE                       OR          IMAGE # 64928055

DUE 8/4/2015                                          ATTORNEY 03371700

NOTICE OF APPEAL HAS BEEN ASSIGNED TO THE 1ST

DATE JUDGMENT SIGNED:                             4/6/2015

MOTION FOR NEW TRIAL DATE FILED 5/6/2015

REQUEST TRANSCRIPT DATE FILED                                        N/A

NOTICE OF APPEAL DATE FILED                                         6/23/2015

NUMBER OF DAYS: ( CLERKS RECORD ) 120
FILE ORDERED: YES                                NO             IMAGED FILED:                   YES       NO

CODES FOR NOTICE OF APPEAL: BC, C, OA

                                                                     CHRIS DANIEL
                                                                     Harris County, District Clerk


                                                                     By: /s/MICHELLE LOPEZ
                                                                            MICHELLE LOPEZ, Deputy

BC        NOTICE OF APPEAL FILED
BG        NOTICE OF APPEAL FILED – GOVERNMENT
C         JUDGMENT BEING APPEALED
D-        ACCELERATED APPEAL
OA        NO CLERK’S RECORD REQUEST FILED
O         CLERK’S RECORD REQUEST FILED (W/NOTICE OF APPEAL)
NA        AMENDED NOTICE OF APPEAL




AP9 R04-30-92 S:\FormsLib\Civil Bureau\Civil Courts & Post Judgment\Post Trial\Appeal Status Card              Revised 01-18-2013
JUC8H (NR4#)     JUSTICE INFORMATION MANAGEMENT SYSTEM      JUN 26, 2015(C1)
INT6510                     CIVIL CASE INTAKE               OPT: _____ - INT
                          GENERAL PARTY INQUIRY             PAGE:    1 -    1

CASE NUM: 201400393__ PJN> __ TRANS NUM: _________ CURRENT COURT: 80 PUB? _
CASE TYPE: PARTNERSHIP                      CASE STATUS: CASE ON APPEAL
STYLE: BIANCHI, RICCI DANTE               VS AZAYED, MIKE HASAN
=============================================================================
                        **** INACTIVE PARTIES ****
  PJN PER/CONN COC BAR          PERSON NAME                 PTY   ASSOC. ATTY
  NUM    NUMBER                                            STAT
_     00004-0001 PLT 24086077 KHUBIEH, ALMA                      CHERKAOUI, ME
_     00003-0001 DEF 03371700 AGUILAR, SYLVIA                    BURFORD, ROBE
_     00003-0001 PAD 21665300 WILNER, JEFFREY L.
_     00002-0001 DEF 03371700 AZAYED, MIKE HASAN                 BURFORD, ROBE
_     00002-0001 PAD 21665300 WILNER, JEFFREY L.
_     00001-0001 PLT 24086077 BIANCHI, RICCI DANTE               CHERKAOUI, ME



==> (6) CONNECTION(S) FOUND
1=ACTIVE      2=ATY. INQ.   3=ACT.ENTRY   4=ISS. SERV.   5=DOC. INQ.
6=CASE INQ.   7=BACKWARD    8=FORWARD     9=PTY. ADDR.   10=REFRESH    11=HELP